Title: From James Madison to Samuel Smith, 30 October 1804
From: Madison, James
To: Smith, Samuel


Dear SirWashington Ocr. 30. 1804
I have recd. your favor of the 27th. and inclose the letters as you request. My conversation with Captn: Barney was intentionally as general as I could make it. It had in view to satisfy him that requests such as his could not, according to a general & necessary rule, be complied with, to divert his conjectures from any particular source of the information recd. and to leave him under an impression that there was no ground to suppose that the information had proceeded from any ill-will whatever towards him; but had resulted wholly from circumstances which made the task a duty. I am Dr. Sir very respectfully Yr. Obedt Sert
James Madison
